[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO REOPEN JUDGMENT (#105)
The court file indicates the following sequence of events. The complaint was returnable January 31, 1995. Default for failure to plead entered March 23, 1995 and judgment without trial for plaintiff entered May 15, 1995. Defendant's motion to reopen judgment dated April 24, 1995 was submitted May 5, 1995 and entered in the file on May 18, 1995.
At oral argument the defendant presented a copy of his answer which apparently was erroneously filed in the Hartford/New Britain Judicial District. Defendant also presented a copy of "Return of Papers Form" from the clerk of this court with the notation that "no indication that this case is disposed of — so no fee is required. Case remains pending on computer." Said form is dated May 5, 1995.
The parties requested and were given 30 days in which to file briefs. Neither party has availed himself of this opportunity.
Where a judgment is rendered upon default or non-suit, a defendant may seek to open same in accordance with Section52-212(a) Conn. Gen. Stat. and P. B. Section 377 which provide that the Superior Court may set aside said judgment provided the motion to set aside was filed within four months following the date on which the judgment entered. Defendant's motion to open judgment was timely filed within said four month period and the court finds that the remaining requirements set forth in Conn. Gen. Stat. 52-212(a) and P.B. Section 377 have been satisfied.
The defendant's motion to reopen judgment, albeit erroneously entitled motion to reopen judgment of dismissal, is granted. CT Page 1401-A
BALLEN, J.